Mr. Justice Matchett delivered the opinion of the court. Abstract of the Decision. 1. Pleading, § 395* — what is effect of verified plea of non est factum. In an action upon a written contract, a verified plea of non est factum denying the execution of the instrument places upon the plaintiff the burden of proving its due execution as at common law. 2. Contracts, § 385* — when execution of contract not shown. In an action upon a written contract where defendant interposed a verified plea of non est factum, evidence held insufficient to sustain plaintiff’s burden of proving the execution by defendant of the instrument sued on.